



EXHIBIT 10.2

 

January __, 2008

 

(name)

(address)

 

Dear ______:

As a result of the recent announcement by Lenox Group Inc. (the “Company”) that
it is exploring strategic alternatives, we are pleased to offer you, in the
event of a Change in Control as defined in Section 4(c), enhanced severance as
outlined in this letter agreement (“Agreement”), a retention bonus and a success
bonus as an incentive to ensure your diligent and active participation in making
the strategic alternative process a success.

 

1.

Term of Agreement.

 

The Term of this Agreement shall commence on the date of this letter (the
“Effective Date”) and end on the third anniversary of such date (the “Original
Term”). The Original Term shall be automatically renewed for successive one-year
terms (the “Renewal Terms”) unless at least 180 days prior to the expiration of
the Original Term or any Renewal Term, either of us notifies the other in
writing that you or we are electing to terminate this Agreement at the end of
the then current Term. “Term” shall mean the Original Term and all Renewal
Terms. If a Change in Control occurs during the Term, the Term shall not expire
until all benefits hereunder are received by you. In addition, for the avoidance
of doubt, it is understood that you are eligible for the benefits set forth
herein for one (1) Change in Control event and that this Agreement will
terminate at such time when all benefits hereunder are received by you for such
Change in Control event.

 

 

2.

Severance Benefits.

 

(a)   Subject to the terms and conditions of this Agreement, in the event of a
Change in Control (or sale of a subsidiary, affiliate or division of the Company
at which you are employed) in which your employment terminates under the
circumstances specified in Section 2(b) (a “Termination”), you will be eligible
to receive (insert # of months of severance) months of (i) Base Salary, as
defined in Section 4(a), and (ii) such health, dental and vision benefits in
effect for you on the Termination Date, as defined in Section 4(i), at the same
cost as an employee of the Company (hereinafter collectively referred to as the
“Severance Benefits”). The Severance Benefits are conditioned upon your
execution of a release in the form attached as Exhibit A to this Agreement. Upon
the Company’s receipt of such release executed by you, the Company will provide
you with an executed copy of the release attached as Exhibit B to this
Agreement. In addition, in order to receive the health, dental and vision
benefits described above, you will need to elect COBRA upon your Termination,
and once your severance period ends, you will be responsible for payment of the
full COBRA premium.

(b)   A Termination shall occur and the Severance Benefit shall be payable only
if your employment Termination occurs without Cause or for Good Reason (other
than due to death, disability or retirement at or after age 65), in either case
within one year following a Change in Control (or sale of a subsidiary,
affiliate or division of the Company at which you are employed). In the event
such a Termination occurs under the circumstances set forth in this Section 2(b)
and you execute the Exhibit A release, the Company will waive enforcement of any
non-compete restriction for which you may be obligated to the Company pursuant
to any equity and/or employment agreements with the Company.

(c)   Payments for the monthly salary portion of the Severance Benefits will be
made in normal payroll cycles and all appropriate taxes will apply.

 


--------------------------------------------------------------------------------


Page 2

 

 

 

3.

Bonus Benefits.

(a)   Subject to the terms and conditions of this Agreement, in the event of a
Change in Control (or sale of a subsidiary, affiliate or division of the Company
at which you are employed), you will be eligible to receive a retention bonus of
$(insert amount) if either (i) you are employed by the Company (or a subsidiary,
affiliate or division of the Company which was sold) or the new owner or one of
their affiliates on the first anniversary of the Change in Control (or sale of
such subsidiary, affiliate or division of the Company) , or (ii) you are
terminated under the circumstances set forth in Section 2(b) of this Agreement.

(b)   Subject to the terms and conditions of this Agreement, in the event the
strategic alternative process results in the sale or merger of the Company, you
will be eligible to receive a success bonus to the extent there is a pool of
funds (hereinafter the “Success Bonus Fund”) if the sale price or merger value
of the Company exceeds transactional share price levels to be defined at a
future date by the Special Committee of the Board of Directors of the Company
overseeing the strategic alternative process (the “Special Committee”). Your
success bonus will be based on (i) a pro rata share, as defined below, of 50% of
the Success Bonus Fund, provided you use diligent efforts to maximize value of
the strategic alternative process and (ii) a discretionary award, if any, from
the remaining 50% of the Success Bonus Fund, as determined in the sole
discretion of the Special Committee. For purposes of Section 3(b)(i), your pro
rata share will be your Success Bonus Base Salary, as defined in Section 4(g),
divided by the sum of the Success Bonus Salaries of all executives participating
in this part of the success bonus. For purposes of determining a discretionary
success bonus under Section 3(b)(ii), the Special Committee will consider the
level of contribution made by you to the strategic alternative process. For the
avoidance of doubt, it is agreed that this success bonus will not be triggered
if there is a sale or merger of a subsidiary, affiliate or division of the
Company, except that if the entire Company is sold or merged within twelve (12)
months after said subsidiary, affiliate or division is sold or merged, then the
sale or merger of said subsidiary, affiliate or division will be deemed to be
part of the sale or merger of the entire Company for purposes of determining a
success bonus hereunder.

(c)   If a bonus under Sections 3(a) and/or 3(b) becomes payable, it will be
paid in one lump sum in cash or securities (as may be determined by the Special
Committee in the event a success bonus is earned from a sale or merger in which
securities are the form of consideration) within 30 days after the occurrence of
the event(s) allowing for such bonus.

4.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings ascribed to them.

(a)        “Base Salary” means the annualized rate of pay in effect on the
Termination Date; provided that, if a reduction in Base Salary is the basis for
a Termination for Good Reason, then “Base Salary” shall mean the rate of pay in
effect immediately prior to such reduction.

(b)        “Cause” shall exist if: (i) you are convicted of, or plead nolo
contendere to, any felony or any other criminal offense which materially and
adversely impacts the Company’s financial condition or reputation, (ii) you
engage in conduct that constitutes willful gross neglect or willful gross
misconduct in carrying out your duties, or (iii) you violate Section 5 of this
Agreement prior to Termination and that is the sole basis for your involuntary
Termination.

(c)        A “Change in Control” shall be deemed to occur upon any of the events
set forth in Section 2(b) of the 2004 Stock Incentive Plan, as in effect on the
date hereof, subject to all of the qualifications and limitations in said
Section 2(b).

 


--------------------------------------------------------------------------------


Page 3

 

 

(d)        “Confidential Information” shall mean all information concerning the
business of Company, including but not limited to information relating to any of
its products, product development, trade secrets, customers, suppliers,
finances, employees, consultants, contracts, proprietary software and business
plans and strategies. Excluded from the definition of “Confidential Information”
is information (i) that is or becomes part of the public domain, other than
through your breach of this Agreement, or (ii) regarding the Company’s industry
properly acquired by you in the course of your career as an employee in the
Company’s industry and independent of your employment by the Company. For this
purpose, information known or available generally within the trade or industry
of the Company shall be deemed to be known or available to the public.

(e)        “Good Reason” shall mean your separation from employment at the
Company based upon one or more of the following events (except as a result of a
prior Termination): (i) any material change (except a change in reporting
relationship) in your position, responsibilities or assignment of duties
materially inconsistent with your status prior to the Change of Control;
(ii) any material decrease in your Base Salary, target annual incentive or long
term incentive award opportunity, or equity grants; (iii) any material breach of
the terms of this Agreement by the Company after receipt of written notice from
you and a reasonable opportunity to cure such breach; (iv) a failure of the
Company to obtain a successor entity’s assumption of its obligations to you
hereunder; or (v) upon relocation of you to a location more than 50 miles from
our current offices.

(f)        “Separation From Service” shall have the meaning as set forth in
Section 409A of the Code and the regulations and guidance issued thereunder.

(g)        “Success Bonus Base Salary” means your annualized rate of pay in
effect as an employee of the Company on the date of closing on the sale or
merger of the Company.

(h)        “Termination” shall mean a “Separation From Service” as such phrase
is defined above.

(i)        “Termination Date” shall mean the date on which there is a
Termination.

 

 

5.

Non-Disclosure; Non-Solicitation; Non-Disparagement.

 

(a)        You acknowledge that similar arrangements are being made only with
select key employees and are not being offered to all employees of the Company.
You will not disclose the existence or terms of this Agreement with any other
person, other than your spouse, legal advisor or financial/tax advisor. You
further acknowledge that if you do not comply with the terms of this Section you
will forfeit all rights to your severance, retention bonus and success bonus.

(b)        During the Term and thereafter, you shall not, without the Company’s
prior written consent disclose to anyone (except in good faith in the ordinary
course of business) or make use of any Confidential Information except in the
performance of your duties hereunder or when required to do so by law. In the
event that you are so ordered, you shall give prompt written notice to the
Company sufficient to allow the Company the opportunity to object to or
otherwise resist such order.

(c)        During the Term and for a period of 24 months thereafter, you shall
not, without the Company’s prior written consent, solicit for employment,
whether directly or indirectly, any person who at the time is employed by the
Company or any affiliate.

(d)        You agree that, during the Term and thereafter (including following
any Termination for any reason) you will not make statements or representations,
or otherwise communicate, directly or indirectly, in writing, orally, or
otherwise, or take any action which may, directly or indirectly, disparage or be
damaging to the Company or its respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Agreement shall preclude you from making truthful statements or disclosures
that are required by applicable law, regulation or legal process.

 


--------------------------------------------------------------------------------


Page 4

 

 

6.             Resolution of Disputes. Any controversy or claim arising out of
or relating to this Agreement or any breach or asserted breach hereof shall be
resolved by binding arbitration, to be held at an office closest to the
Company’s principal offices in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. Pending the
resolution of any arbitration or court proceeding, the Company shall continue
payment of all amounts and benefits due you hereunder.

7.             Effect of Agreement on Other Benefits; Complete Agreement. Except
as specifically provided in this Agreement, the existence of this Agreement
shall not be interpreted to prohibit or restrict your participation in any other
employee benefit or other plans or programs in which you currently participate.
This is the entire agreement between you and the Company with respect to the
strategic alternative process announced by the Company on January 14, 2008, and
supersedes all prior arrangements pertaining to said strategic alternative
process. If you have a severance agreement with the Company outside of this
Agreement or if the Company has a severance policy covering your position, such
other agreement or Company policy, whichever is applicable, will remain in full
force and effect, except that for a Termination under circumstances set forth in
Section 2(b) of this Agreement, the number of months of severance for which you
are eligible will be governed by this Agreement in lieu of the months of
severance provided for in such other severance agreement or policy.

8.             Not an Employment Agreement. This Agreement is not a contract of
employment between you and the Company. The Company may terminate you at any
time, with or without cause, and you have the right to leave the Company at any
time, with or without cause.

9.             Binding Nature. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, heirs (as applies to
you) and permitted assigns.

10.           Governing Law/Jurisdiction. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of Delaware without
reference to principles of conflict of laws.

11.           Tax Compliance. Notwithstanding anything to the contrary herein,
if either the Company or you determine in good faith that any payment or benefit
due to you under this Agreement is subject to Section 409A(a)(2)(B)(i) of the
Code, as amended (the six month distribution delay requirement for certain
payments to key employees of publicly traded companies), such payment or benefit
shall not be made or provided sooner than permitted under such Section
409A(a)(2)(B)(i) of the Code and shall be made or provided on the date that is
the first business day after the date that is six months after the date of
Separation From Service. The Company shall consult with you before making any
such determinations.

 

Please acknowledge your acceptance of the terms of this Agreement by executing
below and returning a copy to the Company.

 

EMPLOYEE

 

LENOX GROUP INC.

 

 

 



 



 

 

 


--------------------------------------------------------------------------------


Exhibit A to Executive Continuity Agreement

between ______________ and Lenox Group Inc.

 

EMPLOYEE RELEASE

____________ (“Employee”), in consideration for the payment of monies and
benefits by Lenox Group Inc. (the “Company) pursuant to the Letter Agreement to
which this Release is annexed as Exhibit A (the “Executive Continuity
Agreement”), does hereby confirm her/his agreement and delivery of this Release
by setting forth her/his signature in the space provided below.

Employee, on behalf of herself/himself and her/his heirs and representatives,
hereby releases Company and all of its affiliates, predecessors, subsidiaries,
successors, employees, officers, directors, agents, insurers, representatives,
counsel, shareholders, and all other persons, entities, and corporations
affiliated or related with any of them, from all liability for damages, claims,
and demands, whether known or unknown, of any kind, including all claims for
costs, expenses, and attorneys’ fees arising out of any events, acts, decisions,
or omissions occurring prior to execution of this Release (including, but not
limited to, Employee’s termination from employment with Company). Employee
understands that this Release is a full, final, and complete settlement and
release of all her/his claims whatsoever.

Employee further agrees that s/he will not institute any claim for damages, by
charge or otherwise, nor otherwise authorize any other party, governmental or
otherwise, to institute any claim for damages via administrative or legal
proceedings against Company, its affiliates, predecessors, subsidiaries,
successors, employees, officers, directors, agents, insurers, representatives,
counsel, shareholders, and all other persons, entities, and corporations
affiliated or related with any of them based on any events, acts, decisions, or
omissions occurring prior to execution of this Release. Employee also waives the
right to money damages or other legal or equitable relief awarded by any
governmental agency related to any such claim.

ADDITIONALLY, THIS RELEASE SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND
CLAIMS ARISING UNDER TITLE VII OF THE CIVIL RIGHTS ACT, AS AMENDED (42 U.S.C. §
2000e, et seq.); THE AMERICANS WITH DISABILITIES ACT (42 U.S.C. § 12101 et
seq.); THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621 et
seq.), AS AMENDED; THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED; AND
THE MINNESOTA HUMAN RIGHTS ACT (MN STATUTES § 363A.01 et seq.). In connection
with this waiver, Employee acknowledges and agrees to the following:

 

a.

Employee is not waiving any rights or claims under the Age Discrimination in
Employment Act of 1967, as amended that may arise after this Release is
executed.

 

b.

Employee can waive rights or claims under the Age Discrimination in Employment
Act only in exchange for consideration that this is in addition to anything of
value to which Employee is already entitled.

 

c.

Employee has been informed of her/his right to rescind this Agreement as far as
it extends to potential claims under the Minnesota Human Rights Act, § 363A.01
et seq., by written notice to the Company within fifteen (15) calendar days
following her/his execution of this Release. To be effective, such written
notice must be delivered either by hand or by mail to the Chief Executive
Officer, Lenox Group Inc, 6436 City West Parkway Eden Prairie, MN 55344, within
the fifteen (15)-day period. If a notice of rescission is delivered by mail, it
must be: 1) postmarked within the fifteen (15)-day period; 2) properly addressed
to the Chief Executive Officer, as set forth above; and 3) sent by certified
mail, return receipt requested.

 

d.

Employee has been informed of her/his right to revoke this Release as far as it
extends to potential claims under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., by informing the Company, through the Chief Executive
Officer at the above referenced address, of her/his intent to revoke this
Agreement within seven (7) calendar days following her execution of this
Release.

 


--------------------------------------------------------------------------------


 

 

e.

Employee understands that, in the event she/he timely delivers a notice of
rescission and/or revocation hereunder, the Company may, at its discretion,
either enforce the remaining provisions of the Executive Continuity Agreement,
or void the entire Executive Continuity Agreement and require any payments made
and/or benefits conferred as of that date to Employee be immediately repaid by
Employee to the Company.

 

f.

Employee has carefully read and fully understands all of the provisions and
effects of this Release and Employee knowingly and voluntarily entered into all
of the terms set forth herein.

Employee’s signature below evidences Employee’s understanding and voluntary
waiver of all claims against the Company, including but not limited to those
pursuant to each of the statutes identified above in this Release.

Notwithstanding anything in this Release to the contrary, Employee does not
release the Company of any of its obligations or any of Employee’s claims or
demands (1) under any of the Company’s applicable insurance policies or any
applicable indemnification agreement or law with respect to suits, demands,
proceedings, or other claims arising out of events, occurrences, or conduct in
connection with Employee’s conduct as a director, officer, or employee of the
Company or any of its subsidiaries so long as, with respect to the events,
occurrences, or conduct which give rise to any such suit, demand, proceeding, or
other claim, Employee acted in good faith in the reasonable belief that
Employee’s acts or omissions were in (or not opposed to) the best interest of
the Company, (2) under the Executive Continuity Agreement or (3) under any
employee pension benefit plan or employee welfare benefit plan under ERISA
(“Employee Retirement Income Security Act”, 29 U.S.C. Sec 1001 et seq.), which
rights shall be governed by the terms of any such plans maintained by the
Company.

 

 

 

Date:   

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Exhibit B to Executive Continuity Agreement

between ______________ and Lenox Group Inc.

 

COMPANY RELEASE

Lenox Group Inc. (the “Company”), in consideration for the release by
_____________(“Employee”) pursuant to the Letter Agreement to which this Release
is annexed as Exhibit B (the “Executive Continuity Agreement”), does hereby
confirm its agreement and delivery of this Release by setting forth the
signature of its duly authorized officer in the space provided below.

Company hereby releases Employee from all liability for damages, claims, and
demands, whether known or unknown, of any kind, including all claims for costs,
expenses, and attorneys’ fees, which the Company, its successors or assigns may
have against Employee; provided, however, that the foregoing release shall not
extend to, and the Company expressly does not release, any claim, known or
unknown, which the Company, its successors, or assigns may have against Employee
relating in any way to any misconduct by Employee prior to Employee’s
termination of employment which constitutes “Cause” as such term is defined in
the Retention Agreement.

Lenox Group Inc.

 

 

 

 

Date:   

 

Authorized Officer

 

 

 

 

 

 


--------------------------------------------------------------------------------